Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 07/14/2022 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 10/07/2021 is a has CON of 16/882,643 05/25/2020 PAT 11160127 16/882,643 is a CON of PCT/CN2018/072234 01/11/2018 are acknowledged.
Drawings
3.  	The drawings were received on 10/07/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 07/14/2022, 04/24/2022, 01/04/2022, 10/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 10/07/2021 is accepted by the examiner.
Double Patenting
4.1.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           Claims 1, 7, 14 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1, 8, 15 of US 11160127 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of patent.
 	As per claim 1. A terminal device, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: generate a locating message of the terminal device using a first radio access technology (RAT), wherein the locating message of the terminal device is configured for determining a location of the terminal device, and the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node, wherein the first node corresponds to the first RAT and the second node corresponds to a second RAT; and cause the terminal device to send the locating message of the terminal device to a location management function entity through signaling over an air interface using the second RAT. (Claim 1. A terminal device, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to cause the terminal device to: generate a locating message of the terminal device using a first radio access technology (RAT), wherein the locating message of the terminal device comprises: a first locating parameter of a cell of a first node, the first node corresponding to the first RAT; and a second locating parameter of a cell of a second node, the second node corresponding to a second RAT; and send the locating message to a location management function entity in a core network of a fifth-generation (5G) communication system through signaling over an air interface using the second RAT, wherein the locating message is configured to enable the location management function entity to determine a location of the terminal device using the first locating parameter and the second locating parameter, wherein the first locating parameter comprises time difference of arrival or cell identifier information of the first node and the second locating parameter comprises time difference of arrival or cell identifier information of the second node) .
 	As per claim 7. A location management function entity, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: receive a locating message of a terminal device sent from the terminal device through signaling over an air interface using a second radio access technology (RAT), wherein the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node, wherein the first node corresponds to a first RAT and the second node corresponds to the second RAT; and locate the terminal device according to the locating message of the terminal device.  (Claim 15. An apparatus, comprising: a location management function entity in a core network of a fifth-generation (5G) communication system, wherein the location management function entity comprises: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: receive a locating message of a terminal device sent from the terminal device through signaling over an air interface using a second radio access technology (RAT); and locate the terminal device according to the locating message, wherein the locating message comprises: a first locating parameter of a cell of a first node, the first node corresponding to a first RAT; and a second locating parameter of a cell of a second node, the second node corresponding to the second RAT, wherein the first locating parameter comprises time difference of arrival or cell identifier information of the first node and the second locating parameter comprises time difference of arrival or cell identifier information of the second node.)
 	As per claim 14. A method for positioning a terminal device in a multi-connectivity network, comprising: receiving, by a location management function entity, a locating message of the terminal device sent from the terminal device through signaling over an air interface using a second radio access technology (RAT), wherein the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node, wherein the first node corresponds to a first RAT and the second node corresponds to the second RAT; and locating, by the location management function entity, the terminal device according to the locating message of the terminal device. (Claim 8. A method for positioning a terminal device in a multi-connectivity network, the method comprising: generating a locating message of the terminal device using a first radio access technology (RAT), wherein the locating message of the terminal device comprises: a first locating parameter of a cell of a first node, the first node corresponding to the first RAT; and a second locating parameter of a cell of a second node, the second node corresponding to a second RAT; and sending, by the terminal device, the locating message to a location management function entity in a core network of a fifth-generation (5G) communication system through signaling over an air interface using the second RAT, wherein the locating message is configured to enable the location management function entity to determine a location of the terminal device using the first locating parameter and the second locating parameter, wherein the location of the terminal device comprises a physical location of the terminal device, wherein the first locating parameter comprises time difference of arrival or cell identifier information of the first node and the second locating parameter comprises time difference of arrival or cell identifier information of the second node).

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5-20 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20190104447 A1 Horn et al. (Hereinafter “Horn ").
	As per claim 1, Horn teaches a terminal device (fig. 4, 402), comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: generate a locating message of the terminal device using a first radio access technology (RAT) (para [0077-0081], fig.4, user terminal 402 is generating a message using a first RAT), wherein the locating message of the terminal device is configured for determining a location of the terminal device ( para [0077-0081], fig. 4, the message contains information about location such as where the terminal is located either near 4G network or located near 5G network), and the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node (para [0077-0081], fig. 4,  location parameter contains information about source network and target network information and corresponding cell information for the connected location or connecting location), wherein the first node corresponds to the first RAT and the second node corresponds to a second RAT (para [0077-0081], fig. 4,  first node corresponds to a first network 4G or 5G second network is 5G or 4G); and cause the terminal device to send the locating message of the terminal device to a location management function entity through signaling over an air interface using the second RAT ( para [0077-0081], fig. 4, mobile is transmitting the information to the MME which is part of the connected network and message is conveyed in  through signaling over an air interface using the second RAT ).  20190104447
	As per claim 2, Horn teaches the terminal device according to claim 1, wherein the first node is a secondary node providing a service to the terminal device in a multi-connectivity network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service).  
	As per claim 3, Horn teaches the terminal device according to claim 1, wherein the second node is a primary node providing a service to the terminal device in a multi-connectivity network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service). 
	As per claim 5, Horn teaches the terminal device according to claim 1, wherein the first locating parameter comprises time difference of arrival (TDoA) or a cell identifier (ID), and the second locating parameter comprises time difference of arrival (TDoA) or a cell identifier (ID) (para [0077-0081], fig. 4, the message comprises source GUTI and target GUTI when sending the message).  
	As per claim 6, Horn teaches the terminal device according to claim 1, wherein the locating message comprises a plurality of locating parameters of a plurality of cells of the first node (para [0077-0081], fig. 4, comprises a plurality of locating parameters of a plurality of cells of the first node ).  
	As per claim 7, Horn teaches a location management function entity, comprising: a processor; and a memory connected to the processor and storing instructions, wherein the processor, when executing the instructions, is configured to: receive a locating message of a terminal device sent from the terminal device through signaling over an air interface using a second radio access technology (RAT) (para [0077-0081], fig. 4, receiving message from the terminal when there is a handover information wherein the information contains the location information such as the base station the terminal is connected to and the information the corresponding radio access technology such as 4G or 5G), wherein the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node, wherein the first node corresponds to a first RAT and the second node corresponds to the second RAT ( para [0077-0081], fig. 4,  location parameter contains information about source network and target network information and corresponding cell information for the connected location or connecting location); and locate the terminal device according to the locating message of the terminal device (para [0077], tracking area completes the procedure of the terminal that the terminal is located near  to 4G upgrade system and connected to the 4G system).  
	As per claim 8, Horn teaches the location management function entity according to claim 7, wherein the first node is a secondary node providing a service to the terminal device in a multi-connectivity network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service).    
	As per claim 9, Horn teaches the location management function entity according to claim 7, wherein the second node is a primary node providing a service to the terminal device in a multi-connectivity network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service).  .  .  
	As per claim 10, Horn teaches location management function entity according to claim 7, wherein the locating message of the terminal device comprises a plurality of locating parameter of a plurality of cells of the first node, and the processor is further configured to: select a target cell from the plurality of cells (para [0077-0081], fig. 4, selecting the target base station); and locate the terminal device according to the locating parameter of the target cell ((para [0077-0081], fig. 4, comprises a plurality of locating parameters of a plurality of cells of the first node ).  
  	As per claim 11, Horn teaches locating management entity according to claim 10, wherein each one of the locating parameters of the cell comprises a respective cell identifier (ID) or an indicator of a primary cell or a secondary cell, and the processor is further configured to select the target cell according to the cell IDs or the indicators (para [0077-0081], fig. 4, para [0077-0081], fig. 4, selecting the target base station).  .  
	As per claim 12, Horn teaches locating management entity according to claim 7, wherein the first locating parameter comprises time difference of arrival (TDoA) or a cell ID, and the second locating parameter comprises time difference of arrival (TDoA) or a cell ID (para [0077-0081], fig. 4, the message comprises source GUTI and target GUTI when sending the message).  .  
	As per claim 13, Horn teaches locating management entity according to claim 7, wherein the first RAT is Long-Term Evolution (LTE), and the second RAT is New Radio (NR) ((para [0077-0081], fig. 4, first RAT is Long-Term Evolution (LTE), and the second RAT is New Radio (NR)).  .  
	As per claim 14, Horn teaches a method for positioning a terminal device in a multi-connectivity network, comprising: receiving, by a location management function entity, a locating message of the terminal device sent from the terminal device through signaling over an air interface using a second radio access technology (RAT) (para [0077-0081], fig. 4, receiving message from the terminal when there is a handover information wherein the information contains the location information such as the base station the terminal is connected to and the information the corresponding radio access technology such as 4G or 5G),, wherein the locating message of the terminal device comprises a first locating parameter of a cell of a first node and a second locating parameter of a cell of a second node, wherein the first node corresponds to a first RAT and the second node corresponds to the second RAT ( para [0077-0081], fig. 4,  location parameter contains information about source network and target network information and corresponding cell information for the connected location or connecting location);; and locating, by the location management function entity, the terminal device according to the locating message of the terminal device (para [0077], tracking area completes the procedure of the terminal that the terminal is located near  to 4G upgrade system and connected to the 4G system).  .  
	As per claim 15, Horn teaches the method according to claim 14, wherein the first node is a secondary node providing a service to the terminal device in a multi-connectivity network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service).   
	As per claim 16, Horn teaches the method according to claim 14, wherein the second node is a primary node providing a service to the terminal device in a multi-connectivity network network (para [0077-0081], fig. 4, provides multi connecting network to the terminal for providing the network service).  .  .  
	As per claim 17, Horn teaches the method according to claim 14, wherein the locating message of the terminal device comprises a plurality of locating parameter of a plurality of cells of the first node, and the method further comprises: selecting, by the location management function entity, a target cell from the plurality of cells, wherein locating, by the location management function entity cells (para [0077-0081], fig. 4, selecting the target base station);, the terminal device according to the locating message of the terminal device comprises: locating, by the location management function entity, the terminal device according to the locating parameter of the target cell ((para [0077-0081], fig. 4, comprises a plurality of locating parameters of a plurality of cells of the first node ).  .  
	As per claim 18, Horn teaches the method according to claim 17, wherein each one of the locating parameters of the cell comprises a respective cell identifier (ID) or an indicator of a primary cell or a secondary cell, and the method further comprises: selecting, by the location management function entity, the target cell according to the cell IDs or the indicators (para [0077-0081], fig. 4, para [0077-0081], fig. 4, selecting the target base station).    
	As per claim 19, Horn teaches the method according to claim 14, wherein the first locating parameter comprises time difference of arrival (TDoA) or a cell ID, and the second locating parameter comprises time difference of arrival (TDoA) or a cell ID.  
	As per claim 20, Horn teaches the method according to claim 14, wherein the first RAT is Long-Term Evolution (LTE), and the second RAT is New Radio (NR) ((para [0077-0081], fig. 4, first RAT is Long-Term Evolution (LTE), and the second RAT is New Radio (NR)).  .  .  
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn further view of US PG Pub US 20190380066 A1 to SHARMA et al (hereinafter SHARMA).

	As per claim 4, Horn teaches the terminal device according to claim 3, SHARMA teaches wherein to cause the terminal device to send the locating message of the terminal device, the processor is further configured to: cause the terminal device to send the locating message of the terminal device to the location management function entity through a radio resource control (RRC) layer of the primary node (para [0037], send the locating message of the terminal device to the location management function entity through a radio resource control (RRC) layer of the primary node ).  20190380066
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of Horn by wherein to cause the terminal device to send the locating message of the terminal device, the processor is further configured to: cause the terminal device to send the locating message of the terminal device to the location management function entity through a radio resource control (RRC) layer of the primary node as suggested by SHARMA, this modification would benefit   Horn for enabling a better handover process.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20210067770 A1; US Patent Publication US 20210194640 A1,   US Patent Publication US 20210219193 A1  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467